Per Curiam.
Defendant Edgar Milton Craig was convicted of murder in the first degree by a jury in Recorder’s Court of Detroit on July 26, 1968. CL 1948, § 750.316 (Stat Ann 1954 Rev § 28.548). On appeal he raises three issues, two objecting to instructions and the third claiming error because the court accepted a people’s request to charge after final argument. The people have filed a motion to affirm the conviction.*
No objections to the instructions were made at trial, as required by GCR 1963, 516.2, and therefore this asserted error may not be raised in this Court for the first time unless it appears that justice so requires. People v. Keiswetter (1967), 7 Mich App 334, 342. An examination of the brief, the motion to affirm and the record convinces us that justice does not require further consideration of the instructions in question. The third issue is without merit for the reason that a request to charge is timely if presented to the court before the case is submitted to the jury. Morrison v. W. R. Reynolds & Co. (1923), 224 Mich 61, 65. The questions presented here on appeal are unsubstantial and require no formal argument or submission.
The motion to affirm defendant’s conviction is granted.

 GCR 1963, 817.5